774 F.2d 1161
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Titus Tony Ardister, Plaintiff-Appellant,v.Judge Wonnell; M. Miller; John F. Jackson; Richard P.Seiter; R. Berry; Sergeant Evans; GovernorCeleste; State of Ohio,Defendants-Appellees.
No. 85-3354, 85-3377
United States Court of Appeals, Sixth Circuit.
9/25/85

S.D.Ohio
AFFIRMED
ORDER
BEFORE:  KENNEDY and KRUPANSKY, Circuit Judges; and EDWARDS, Senior Circuit Judge.


1
The plaintiff appeals the order dismissing, without prejudice, his pro se civil rights action against various state officials and individuals having roles in his arrest and subsequent conviction in state court.  He new moves for the appointment of counsel.  That motion was referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The plaintiff's complaint asserted various irregularities in his state arrest and conviction.  The district court held, on the basis of this Court's recent decision in Hadley v. Werner, 753 F.2d 514 (6th Cir. 1985), that the action should be dismissed because the plaintiff has not yet established, by means of a habeas corpus action, that the state arrest and conviction were constitutionally defective.  Such dismissal was without prejudice to the refiling of the plaintiff's complaint should he at some future time meet the requirements of Hadley v. Werner, supra.


3
Upon consideration of the record, we conclude the district court properly handled the plaintiff's action under the guidelines of Hadley v. Werner, supra, and did not err in dismissing the action without prejudice.  Therefore,


4
It is ORDERED that the motion for appointment of counsel be and it hereby is denied.


5
Upon review of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  Accordingly,


6
It is further ORDERED that the district court's judgment of April 9, 1985 be and hereby is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.